The defendant being liable to the plaintiff for the amount of his indebtedness to Boyd, Corey, Ahl  Co. (Boyd v. Webster, 58 N.H. 336, 337), the plaintiff, continuing the same account in his own name and in the same business, with the knowledge and without objection of the defendant, might, unless the defendant otherwise directed, apply payments made to himself to the satisfaction of any items of the continuous account, which included the first partnership debt. Hilton v. Burley, 2 N.H. 196; Morse v. Woods,5 N.H. 301; Sawyer v. Tappan, 14 N.H. 352; Caldwell v. Wentworth, id. 431; Carpenter v. Goin, 19 N.H. 482.
The balance found against the defendant being for money and notes furnished in excess of what was required for manufacturing the materials, these must have been accounted for at the prices charged in the account, and no question can be made of the plaintiff's right to recover the balance of the account in assumpsit.
Exceptions overruled.
BINGHAM, J., did not sit: the others concurred.